IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DEBBIE HUGHEY,                           : No. 11 EAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
SEPTA - SOUTHEASTERN                     :
PENNSYLVANIA TRANSPORTATION              :
AUTHORITY, EDWARD ROBINSON AND           :
REGINA STONE,                            :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of July, 2018, the Petition for Allowance of Appeal is

DENIED.